Citation Nr: 0934330	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-24 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for amblyopia.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1982 to July 1982.  

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in San Antonio, 
Texas in August 2008.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.
The Veteran submitted additional evidence at the time of his 
hearing and specifically waived agency of original 
jurisdiction consideration.  See 38 C.F.R. § 20.1304 (2008).

This case was remanded by the Board in January 2009 for 
additional evidentiary development.  This was accomplished, 
and in March 2009 the VA Appeals Management Center (AMC) 
issued a supplemental statement of the case (SSOC) which 
continued to deny the Veteran's service connection claim.  
The Veteran's claims folder has been returned to the Board 
for further appellate proceedings.  

This case is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the Veteran 
if further action is required on his part.

Issue not on appeal

In a December 2007 decision, the RO denied a claim of service 
connection for continual burning sensation of the eyes with 
viscous tears.  The Veteran has not, to the Board's 
knowledge, expressed dissatisfaction with that decision.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


REMAND

After having carefully considered the matter, and for the 
reasons expressed immediately below, the Board finds that the 
Veteran's claim of entitlement to service connection for 
amblyopia must be remanded for additional evidentiary 
development.  

Reason for remand

The Board's January 2009 remand instructed the Veterans 
Benefits Administration (VBA) to schedule the Veteran for a 
VA eye examination with an appropriate medical specialist, 
who was to review the Veteran's claims folder and, in the 
event that amblyopia is diagnosed, "indicate whether such 
amblyopia began during the Veteran's period of active duty 
from May 1982 to July 1982.  If the Veteran's amblyopia did 
not begin during the Veteran's period of active duty, the 
examiner should specify whether it is a congenital defect or 
disease.  If the Veteran's amblyopia is a disease, the 
examiner should indicate whether it was aggravated (increased 
in severity beyond normal progression) during his period of 
active duty from May 1982 to July 1982.  The rationale for 
the opinions expressed should be explained in the examination 
report."  See the January 2009 Board remand at 
page 4.  

In February 2009, the Veteran was provided a VA examination.  
The February 2009 VA examiner reviewed the Veteran's claims 
file, physically examined the Veteran and provided a 
diagnosis of amblyopia.  However, the VA examiner's opinion 
merely stated "Amblyopia is not caused by or the result of 
amblyopia." This opinion failed to address the questions 
raised by the Board, specifically whether the Veteran's 
amblyopia began during the Veteran's service, and if not, was 
the Veteran's amblyopia a congenital defect or disease, and 
if his amblyopia is a disease, whether such was aggravated 
beyond normal progression during his period of active 
service.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998) the United 
States Court of Appeals for Veterans Claims held that 
compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Because the Board's remand 
instructions have not been fully complied with, the case must 
be remanded so that this may be accomplished.  See 38 C.F.R. 
§ 4.2 (2008),

Accordingly, this issue is REMANDED to the Veterans benefits 
Administration (VBA) for the following actions:

1.  VBA should refer the Veteran's claims 
folder to an appropriately qualified 
health care provider.  The reviewer 
should indicate whether the Veteran's 
diagnosed amblyopia began during the 
Veteran's period of active duty from May 
1982 to July 1982.  The reviewer should 
specify whether amblyopia is a congenital 
defect or disease. If the Veteran's 
amblyopia is a disease, the examiner 
should indicate whether it was aggravated 
(increased in severity beyond normal 
progression) during his period of active 
duty from May 1982 to July 1982.  The 
rationale for the opinions expressed 
should be explained.  A report should be 
prepared and associated with the 
Veteran's VA claims folder.  

2.  After undertaking any additional 
development which it deems to be 
appropriate, VBA should then readjudicate 
the Veteran's claim of entitlement to 
service connection for amblyopia.  If the 
benefit sought on appeal remains denied, 
VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

